Quillian, Presiding Judge.
The defendant appeals his conviction for burglary. Held:
The sole issue presented to this court is whether the trial judge erred in failing to declare a mistrial after testimony by one of the state’s witnesses concerning threatening letters he received. The record shows that the trial judge took prompt corrective action after which counsel for the defendant neither requested further instructions nor moved for a mistrial. Under these circumstances, the enumeration of error is without merit. Chandler v. State, 143 Ga. App. 608 (2) (239 SE2d 158).

Judgment affirmed.


Smith and Birdsong, JJ., concur.

Rembert C. Cravey, for appellants.
Phillip R. West, District Attorney, C. David Gafnea, Assistant District Attorney, for appellee.